EXHIBIT 99.1 Presentation - March 5, 2009, 8:00 a.m. ET National PennBancshares, Inc.Engineered for Success KBW Regional Bank Conference March Thank you to KBW for inviting us to present today and good morning to all of you. I’m Scott Fainor, Chief Operating Officer of National Penn Bancshares. I am joined by Mike Reinhard, our Chief Financial Officer, who will also provide his comments. NEXT SLIDE 5 Safe HarborRegarding Forward-LookingStatements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts. These statements can be identified by the use of forward-looking terminology such as "believe," "expect," "may," "will," "should,'' "project," "plan,'' "seek," "intend,'' or "anticipate'' or the negative thereof or comparable terminology, and include discussions of strategy, financial projections and estimates and their underlying assumptions, statements regarding plans, objectives, expectations or consequences of announced transactions, and statements about the future performance, operations, products and services of National Penn Bancshares and its subsidiaries. National Penn Bancshares cautions readers not to place undue reliance on these statements. National Penn Bancshares' business and operations are subject to a variety of risks, uncertainties and other factors. Consequently, actual results and experience may materially differ from those contained in any forward-looking statements.
